10
11
12
13
14
15
16 |)
17
18
19
20

21

| shikeb Saddozai-av1590 FILED

| California Correctional Institution

 

22

23

24

25

26

27

 

 

SOURT PAPER i}
3TATE OF CALIFORNIA i
3TD 113(REV 3-95)

SoS OSP 19 119947

Case 5:18-cv-05558-BLF Document 13-1 Filed 06/05/19 Page 1 of 2

P.O. Box 1905 JUN
Tehachapi,C.A. 9358i ~o 2019
SUG,
In Pro Per ie CLERK ANY 9
US. Dig POON
ORTH OisTag STAC COL
Al

UNITED STATES DISTRICI COURT
NORTHERN DISTRICT OF CALIFORNIA

SHIKEB SADDOZAI, ‘Case No. 18-cv~-05558-BLF

Petiticiuer, |
DECLARATION IN SUPPORT OF

REQUEST FOR FILING FEES TO
BE WAIVED AND OR MODIFIED

N. MALIKIAN, et al.,

Defendants,

SHIKEB SADDOZAI states:

1. I am the petitioner in the above- entitled action. I make
this declaration in support of my application for leave to
proceed in forma pauperis pursuant to 28 U.S.C. §1915.

2. I am incarcerated in the California Correctional Institution,
¢ “; = > ‘ 4 . .
(CCI),and do not have a job or a4 steady income.

3. Before my incarceration, August 20,2014,1 was employed at
Smartgadgets,and recieved a salary of $1760.00 a month.

4. I have recieved approximately $900.00,in gifts from family,
and friends,over the past 12 months,for personai hygiene,
Stationary supplies,food,and medical needs.

5. I have no other source of income,and do not own any cash,
bank accounts,real estate,stocks,bonds,notes,automobiles,or
other valuable property.

Pursuant to 28 U.S.C. § 1746,1I declare under penaity of perjury that
the foregoing is true and correct.

 

Page i
Case 5:18-cv-05558-BLF Document 13-1 Filed 06/05/19 Page 2 of 2

1019

to
OQ

1May 29th,

21 hdd.

3} Shikeb Saddozai-AYy1590 .

California Correctional Institution
4) P.O.Box 1905

Tehachapi,C.A. 93581

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

27 |
Page 2

OURT PAPER
‘ATE OF CALIFORNIA
D 113 (REV, 3-95)

 

S& OSP 10 113947

 
